R. W. WALKER, J.
We are constrained to reverse this judgment. The words “administrator'of all and singular the goods and chattels, rights and credits, of Christopher P. McCann, deceased,” which follow the name of the plaintiff in the summons, and in the margin or caption .of *716tbe complaint, must be treated as descriptio persones ; and;': tbe suit must be regarded as the suit of the plaintiff as an-, individual, not as an administrator. — Agee v. Williams, 27 Ala. 644; Crimm v. Crawford, 29 Ala. 623, (628.) The only cause of action proven, was one in favor of C. P. McCann in his life-time and this could not authorize a recovery by; the plaintiff, when suing in his individual-! character.
Judgment reversed,- and cause remanded.